IN THE SUPREME COURT OF PENNSYLVANIA

In the Matter of                              :   No. 167 DB 2020 (No. 106 RST 2020)
                                              :
JOSEPH FRANK CHVASTA, JR.                     :   Attorney Registration No. 44739
                                              :
PETITION FOR REINSTATEMENT                    :
 FROM RETIRED STATUS                          :   (Out of State)




                                         ORDER


PER CURIAM


       AND NOW, this 7th day of January, 2021, the Report and Recommendation of

Disciplinary Board Member dated December 30, 2020, is approved and it is ORDERED

that Joseph Frank Chvasta, Jr., who has been on Retired Status, has never been

suspended or disbarred, and has demonstrated that he has the moral qualifications,

competency and learning in law required for admission to practice in the Commonwealth,

shall be and is, hereby reinstated to active status as a member of the Bar of this

Commonwealth. The expenses incurred by the Board in the investigation and processing

of this matter shall be paid by the Petitioner.